 


110 HRES 339 EH: Supporting the goals of Motorcycle Safety Awareness Month.
U.S. House of Representatives
2008-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 339 
In the House of Representatives, U. S., 
 
May 21, 2008 
 
RESOLUTION 
Supporting the goals of Motorcycle Safety Awareness Month. 
 
 
Whereas approximately 7,000,000 motorcyclists ride on our Nation’s roads and highways to commute, travel, and recreate;  
Whereas motorcycles are a valuable component of the transportation mix;  
Whereas motorcycles are fuel-efficient and decrease congestion while having little impact on our Nation’s transportation infrastructure;  
Whereas the United States is the world leader in motorcycle safety, promoting education, licensing, use of protective gear, and motorcycle awareness;  
Whereas the motorcycling community is committed to decreasing motorcycle crashes through licensing, training, education, enforcement, personal responsibility, and increased public awareness;  
Whereas, according to a comprehensive study conducted on motorcycle crash causation in the United States the Motorcycle Accident Cause Factors and Identification of Countermeasures (Hurt Report), in approximately two-thirds of fatal car-motorcycle crashes, the driver of the car was at fault;  
Whereas motorcycle awareness is beneficial to all road users and will help to decrease car-motorcycle crashes;  
Whereas May is designated as Motorcycle Safety Awareness Month; and  
Whereas National Highway Traffic Safety Administration promotes Motorcycle Safety Awareness Month to encourage riders to always wear helmets and other protective gear, never drink and ride, be properly licensed, and get training and to remind all riders and motorists to always share the road: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the contribution motorcycles make to the transportation mix; 
(2)encourages all road users to be more aware of motorcycles and motorcyclists’ safety; 
(3)encourages all riders to receive appropriate training and practice safe riding skills; and 
(4)supports the goals of Motorcycle Safety Awareness Month. 
 
Lorraine C. Miller,Clerk. 
